           Case 2:20-cv-03944-MAK Document 2 Filed 10/14/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                    U.S. COURTHOUSE
                               INDEPENDENCE MALL WEST
                                   601 MARKET STREET
                               PHILADELPHIA, PA 19106-1797

                                             10/14/2020


David Wesley Cornish
Cornerstone Legal Group, LLC
230 South Broad Street
17th Floor
Philadelphia, PA 19121



RE: Rakym Durham v. City of Philadelphia, et al

CIVIL ACTION NO: 20-3944



 Dear Mr. Cornish:

               A review of the Court's records shows that service of the complaint has not been
 made on the defendants in the above-captioned action.

                In order to eliminate a delay in bringing this case to trial, service must be made by
 November 10, 2020, in accordance with Rule 4(j) of the Federal Rules of Civil Procedure. Proof
 of service must be filed with the Clerk's Office within five days of service. If service is not made
 within the time set forth above, the court will dismiss the complaint without prejudice for lack of
 prosecution.


                                                  Very truly yours,


                                                  s/ Ulrike Hevener
                                                  Ulrike Hevener
                                                  Deputy Clerk to Judge Kearney


 Civ. 22
